  1:17-cv-02845-MBS          Date Filed 04/16/21      Entry Number 47        Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                              AIKEN DIVISION


JANIE GADSON,                  )              C/A No. 1:17-2845-MBS
                               )
      Plaintiff,               )
                               )
vs.                            )
                               )                 ORDER
ANDREW SAUL,                   )
COMMISSIONER OF SOCIAL         )
SECURITY ADMINISTRATION,       )
                               )
      Defendant.               )
_______________________________)

       Plaintiff Janie Gadson filed the within action on October 20, 2017, seeking judicial

review of Defendant Commissioner of Social Security Administration’s decision denying

her claim for disability insurance benefits. By order filed December 20, 2018, the court

remanded the Commissioner’s decision for further proceedings pursuant to sentence four of

42 U.S.C. § 405(g).

       On March 20, 2019, Plaintiff filed a motion seeking attorney fees under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $3,360.00. The

government did not oppose the motion and, on April 10, 2019, the court issued an order

granting the motion and authorizing payment. ECF No. 39. Thereafter, on July 13, 2020,

Plaintiff filed a motion seeking attorney fees in the amount of $18,268.00, pursuant to the

Social Security Act, 42 U.S.C. § 406(b). ECF No. 40. The government similarly did not

oppose the request and the court granted the motion on August 19, 2020. ECF No. 43.

       This matter is now before the court on a second motion for attorney fees filed

pursuant to § 406(b). ECF No. 44. Plaintiff’s counsel, W. Daniel Mayes, seeks

reimbursement in the amount of $3,036.50, which amount he asserts “represents the
  1:17-cv-02845-MBS           Date Filed 04/16/21      Entry Number 47       Page 2 of 2




attorney fees withheld from the benefits of Gadson’s beneficiaries and is in addition to the

previous fee approved by the court.” Id. at 1. Mr. Mayes represents the reimbursement he

requests does not exceed 25 percent of the past due benefits awarded to Plaintiff and her

beneficiaries. The government does not oppose the motion. See ECF No. 45.

       The court has reviewed the motion and supporting documents and finds that the

amount requested in fees is reasonable. Accordingly,

       IT IS ORDERED that Plaintiff’s motion for attorney’s fees pursuant to the Social

Security Act, 42 U.S.C. § 406(b), is granted and payment is authorized to W. Daniel Mayes

in the amount of $3,036.50.



                                       /s/Margaret B. Seymour
                                       Margaret B. Seymour
                                       Senior United States District Judge

April 16, 2021
Columbia, South Carolina
